COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Azhar M. Chaudhary v. Victoria A. Mora and Kristie R. Salter

Appellate case number:   01-21-00352-CV

Trial court case number: 18-DCV-254442

Trial court:             434th District Court of Fort Bend County

      Appellant Azhar M. Chaudhary has filed a combined motion for rehearing and for en
banc reconsideration. The Court requests a response. The appellees’ response is due
November 3, 2022.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: __October 20, 2022____